rie
WMS
OF Co

UNITED STATES DISTRICT COURT mend ae
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION gost JUN 23 AM IO: 10
. Sit ey Ue CURT
Kelly Cephas-Hill, > Hpk ist. “OHIO
sou GI. COLUMBUS
Plaintiff, Case No. 2:20-cv-4281
Vv. Judge Michael H. Watson
Linden Medical Center/Mid-Chio Magistrate Judge Vascura

Family Practice Associates, ef al.,

Defendants.

OPINION AND ORDER
Linden Medica! Center/Mid-Ohio Family Practice Associates (“Linden
Medical’), West Broad Family Health Care Center (“West Broad Family Health”),
and Nathaniel Thompson (“Thompson,” collectively “Defendants”) move to
dismiss Plaintiff's second claim.1 ECF Nos. 5, 12. For the following reasons,
Defendants’ motion is DENIED.

I. FACTS?

Thompson is an owner or agent of both Linden Medical and West Broad
Family Health, which are private medical practices and/or pharmacies in

Columbus, Ohio. Compl. 2, ECF No. 1. Plaintiff is a nurse practitioner who

 

1 Defendants initially moved to dismiss the entirety of Plaintiffs Complaint but
subsequently withdrew the portion of their motion aimed at Plaintiff's first claim.
ECF Nos. 5, 12.

2 The Court accepts Plaintiffs factual allegations as true for purposes of
Defendants’ motion.
worked for Defendants from August 2019 through February 2020. /d. 74. For
her second claim, Plaintiff alleges that Defendants violated the overtime
provisions of the Fair Labor Standards Act (“FLSA”). /d. [J 14-22. Specifically,
she alleges that Defendants are covered by the FLSA, that she is entitied to
overtime pay for all overtime hours worked, and that Defendants “had a policy or
practice of failing and refusing to pay Plaintiff overtime compensation for hours
worked in excess of forty (40) hours per week.” /d. [fj 15-18.

ll. © STANDARD OF REVIEW

A claim survives a motion to dismiss under Rule 12(b)(6) if it “contain[s]
sufficient factual matter, accepted as true, to state a claim to relief that is
plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation
omitted). “The plausibility standard is not akin to a ‘probability requirement,’ but it
asks for more than a sheer possibility that a defendant has acted unlawfully.” /d.
(citation omitted). This standard “calls for enough fact to raise a reasonable
expectation that discovery will reveal evidence of [unlawful conduct].” Bell Ail.
Corp. v. Twombly, 550 U.S. 544, 556 (2007). A complaint’s “[flactual allegations
must be enough to raise a right to relief above the speculative level, on the
assumption that all the allegations in the complaint are true (even if doubtful in
fact).” /d. at 555 (internal citations omitted). While the court must “construe the
complaint in the light most favorable to the plaintiff,” Inge v. Rock Fin. Corp., 281

F.3d 613, 649 (6th Cir. 2002), the plaintiff must provide “more than labels and

Case No. 2:20-cv-4281 Page 2 of 4
conclusions, and a formulaic recitation of the elements of a cause of action will
not do.” Twombly, 550 U.S. at 555; see also Iqbal, 556 U.S. at 678.

ill. ANALYSIS

Defendant argues that Plaintiffs FLSA claim should be dismissed because
nurse practitioners generally fall under the “learned professional” exemption of
the FLSA and because she was paid a bi-weekly salary of $3,456.00. Mot. 9,
ECF No. 5. Plaintiff responds that she was not salaried, that Defendants have
“produced no controlling authority for their position,” and that other courts have
permitted nurse practitioners to sue under the FLSA. Resp. 3—7, ECF No. 13.

Both parties rely on evidence outside the pleadings to support their
arguments. Defendants point to an affidavit from Thompson to demonstrate that
Plaintiff was a salaried employee; Plaintiff seeks to use payroll records to show
that she was paid on an hourly basis. Mot. 9, ECF No. 5, Resp. 3-6, ECF No.
13. It is inappropriate for the Court to consider matters outside of the pleadings
at this juncture. Armengau v. Cline, 7 F. App’x 336, 344 (6th Cir. 2001) (citations
omitted) (explaining that a motion under Rule 12(b)(6) is directed to the
“sufficiency of the plaintiffs claim” and a court “may consider only matters
properly part of the complaint or pleadings in deciding the motion”). Although the
United States Court of Appeals for the Sixth Circuit takes a “liberal view of what
matters fall within the pleadings for purposes of Rule 12(b)(6),” that view does
not extend to documents that are not even referenced in the pleadings.
Armengau, 7 F. App’x at 344; see also Bricker v. R & A Pizza, Inc., 804 F. Supp.

Case No. 2:20-cv-4281 Page 3 of 4
2d 615, 619 (S.D. Ohio 2011) (finding exhibits to be outside the pleadings where
they were “not specifically referred to in the complaint”). Accordingly, the Court
disregards these exhibits.

“FLSA overtime exemptions are affirmative defense[s] on which the
employer has the burden of proof.” Thomas v. Speedway SuperAmerica, LLC,
506 F.3d 496, 501 (6th Cir. 2007) (internal quotation marks and citations
omitted). As explained above, Defendants have pointed to documents outside
the pleadings, rather than to any factual allegation within Plaintiff's Complaint, to
support their affirmative defense that Plaintiff is exempt from the FLSA overtime
provisions. Because the Court does not rely on these documents when ruling on
a motion to dismiss, Defendants have failed to satisfy their burden for the
affirmative defense of exemption. Consequently, Defendants’ motion is denied.

IV. CONCLUSION

For these reasons, Defendants’ motion is DENIED. The Clerk is directed

to terminate ECF No. 5.

IT IS SO ORDERED. Nhl Win

MICHAEL H. WATSON, JUDGE
UNITED STATES DISTRICT COURT

 

Case No. 2:20-cv-4281 Page 4 of 4
